NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted September 17, 2019*
                             Decided September 20, 2019

                                        Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        ILANA DIAMOND ROVNER, Circuit Judge

                        AMY C. BARRETT, Circuit Judge

No. 18‐2444

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff‐Appellee,                       Court for the Northern District of Illinois,
                                               Eastern Division.

      v.                                       No. 97‐cr‐510‐18

JAMES A. YATES,                                Elaine E. Bucklo,
     Defendant‐Appellant.                      Judge.

                                      ORDER

       James Yates, a federal prisoner, appeals the denial of his motion under 18 U.S.C.
§ 3582(c)(2) for a sentence reduction based on the retroactive application of Amendment
782 to the United States Sentencing Guidelines. We affirm.

       Yates was a high‐ranking “governor” of the Gangster Disciples, and in that
capacity directed cocaine sales for the gang and ordered violence to enforce its

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P 34(a)(2)(C).
No. 18‐2444                                                                             Page 2

hierarchy. A jury found him guilty of engaging in a continuing criminal enterprise,
see 21 U.S.C. § 848(a), and the district judge sentenced him to a statutory mandatory
term of life in prison under § 848(b). We affirmed Yates’s conviction and sentence on
direct appeal. See United States v. Jackson, 207 F.3d 910, 919–20, 922 (7th Cir.), cert. denied
in part, 531 U.S. 953 (2000).

        Yates later moved to reduce his sentence under § 3582(c)(2). He relied on
Amendment 782, which lowered the base offense level for nearly all drug crimes,
including convictions for a continuing criminal enterprise that involved cocaine. The
district judge denied Yates’s request because his sentence was set by a statutory
minimum, so Amendment 782 was irrelevant.

       On appeal from that denial, Yates generally argues that the amendment changed
his guidelines range, so the statutory minimum no longer applies. But he
misapprehends § 3582(c)(2), which authorizes a district court to reduce a sentence based
on a guidelines range subsequently lowered by the Sentencing Commission. See Koons
v. United States, 138 S. Ct. 1783, 1788–89 (2018); Dillon v. United States, 560 U.S. 817,
825–26 (2010). Because Yates’s sentence was set by a statutory minimum, it was not
“based on” a guidelines range that later changed. The Commission did not alter the
statutory minimum under § 848(b), so his sentence cannot be reduced under
§ 3582(c)(2).

       Yates also argues that his sentence must be reduced because it was based on facts
that increased the statutory minimum sentence (i.e., his leadership role and the drug
quantity) without having been submitted to a jury. See Alleyne v. United States, 570 U.S.
99, 108 (2013). But § 3582(c)(2) does not authorize a plenary resentencing nor “implicate
the Sixth Amendment right to have essential facts found by a jury beyond a reasonable
doubt.” Dillon, 560 U.S. at 825, 828. In any event, Alleyne does not apply retroactively, so
Yates may not use it to collaterally attack his sentence. See Crayton v United States,
799 F.3d 623, 624 (7th Cir. 2015).

                                                                                   AFFIRMED